Citation Nr: 0601807	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This appeal was remanded to the Appeals Management Center 
(AMC) in September 2003 for further development and again in 
March 2005 so the AMC could review evidence mailed to the 
Board by the veteran.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is insufficient evidence to show that the veteran's 
low back disability existed prior to his active service in 
the military. 

3.  There is no competent evidence of a nexus between the 
veteran's current low back disability and his period of 
active service from February 1962 to February 1964.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
established.  38 U.S.C.A. § 1131, 1132 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2005).  A veteran who served during peacetime, as 
the veteran in this case, is presumed to be in sound 
condition upon entering the military except as to defects, 
infirmities, or disorders noted at the time of the induction 
examination or where medical judgment warrants a finding that 
the disability existed prior to service.  38 U.S.C.A. § 1132 
(West 2002).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. 
§ 3.304(b).  The presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the veteran later complains was not 
detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Review of service medical records (SMRs) reveals that the 
veteran's September 1961 pre-induction examination is 
negative for any abnormalities of the back or spine.  38 
C.F.R. § 3.304(b).  Therefore, the veteran must be presumed 
to have been in sound condition at entrance to service except 
where evidence or medical judgment warrants a finding that 
the disability existed prior to service.  38 U.S.C.A. § 1132.  
SMRs disclose only that the veteran reported a history of a 
pre-service back injury.  The Board finds no basis to find 
that the disorder existed prior to service.  Therefore, the 
presumption of soundness attaches.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Initially, the Board acknowledges that the veteran has a 
current diagnosis of degenerative joint disease (DJD).  The 
presumption in 38 C.F.R. § 3.307 pertaining to chronic 
diseases does not apply in this case because there is no 
evidence of record that the veteran had arthritis within one 
year of separating from service.  

The veteran's SMRs show that he was treated for low back pain 
during military service in March, July, and December of 1962.  
In March 1962, a doctor diagnosed him with "chronic low back 
pain."  However, March 1962 clinical records indicate that 
after physical therapy, the veteran's condition resolved.  
The veteran had an x-ray in July 1962 and his spine was 
normal.  In December 1962, a doctor noted that upon 
examination of his back, there was no abnormality.  
Additionally, the veteran's separation exam makes no note of 
any back disorder, and the veteran does not mention low back 
pain on his report of medical history upon separation.  The 
Board finds that this evidence fails to demonstrate chronic 
low back pain in service.  The veteran's back pain was acute 
and transitory, and is shown to have resolved in service.  As 
a whole, the Board finds these medical records provide 
evidence against this claim. 

The Board notes that although the veteran related that he has 
had back problems subsequent to service, there are decades 
between the veteran's separation from service and his filing 
a claim in May 2001.  There is no medical evidence of 
continued symptoms for many years after the veteran's 
separation.  A July 2001 letter from Dr. P., one of the 
veteran's private practitioners, states that the veteran was 
treated for lumbosacral sprain-strain since the mid and late 
1970s.  Dr. P. stated in his letter that the veteran was 
treated "on and off" from the mid 1970s until December 
1991.  Records of the veteran's treatment before December 
1991 are not in the claims folder, the veteran stated that 
all his treating physicians prior to Dr. P. are deceased.  

Records from December 1991 indicate that the veteran had back 
surgery in 1979, and since then his back has hurt.  The 
veteran's next treatment was nine years later, in September 
2000, at the VAMC in Birmingham.  

The United States Court of Appeals for the Federal Circuit 
has determined that such lapses of time are factors for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Accordingly, the Board finds that service connection may not 
be granted on the basis of chronicity in service or 
continuity of symptomatology of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  Simply stated, the medical record indicates not 
connection between his service and the current disability.  
Instead, the medical record provides evidence against this 
claim.     

A January 2005 letter from Dr. F., one of the veteran's 
private practitioners, states that the veteran's back 
disability has been a continuous problem since 1962.  Dr. F. 
bases his opinion upon review of the veteran's SMRs and 
speaking with the veteran.  An opinion based on reported 
medical history, without more, is not competent evidence 
required to establish service connection.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The opinion is entitled to no 
probative weight as Dr. F. has not been treating the veteran 
for the period of time in question and provides no basis for 
this opinion.  Based on the "military records", there is no 
basis to find a disorder related to service decades ago.                  

Further, there is no competent evidence of a nexus between 
the current diagnosis of DJD and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, there is no medical 
evidence that relates the veteran's current disability to 
service.  

Although the veteran is competent to describe the 
circumstances of his service, he is not competent to offer an 
opinion as to a nexus between that service and his current 
low back pain.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  See also Routen v. Brown, 10 Vet. App. 183 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no medical 
evidence of record that supports the veteran's assertion and 
only evidence that clearly supports a finding against this 
claim. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  That is, there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2004, as well as information provided in 
the May 2002 statement of the case (SOC) and the December 
2004, May 2005, and December 2005 supplement statements of 
the case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the SSOCs include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that there is no VCAA notice prior to the 
November 2001 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by 38 U.S.C.A. § 5103(a).  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).   

With respect to the content of the VCAA notice, the veteran 
received one VCAA letter in February 2004 which specifically 
asked him to provide any evidence in his possession that 
pertains to his claim.  Pelegrini, 18 Vet. App. at 120-21.  
The Board is satisfied that the veteran had proper notice.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and private medical records 
from some of the veteran's private doctors.  The veteran was 
treated by additional private doctors. However, the veteran 
indicated that they are deceased.  Their records are not 
available.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

The Board is satisfied as to compliance with its instructions 
from the September 2003 and March 2005 remands.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  All records that could be 
obtained, have been obtained. 


ORDER

Service connection for a low back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


